SPAETH, Judge:
Appellate counsel asks leave to withdraw, arguing that she can find no issues on which appellant might reasonably expect to get appellate relief.
In such cases, we are required to make our own “review of the record and brief,” Commonwealth v. Liska, 252 Pa.Super. 103, 108, 380 A.2d 1303, 1305 (1977). Doing so here, we find that appellate counsel is mistaken.
Appellant waived his right to a jury trial. However, the waiver colloquy did not meet the requirements of Commonwealth v. Williams, 454 Pa. 368, 312 A.2d 597 (1973), in that the lower court failed to inform appellant that the jury would be composed of his peers, chosen from the members of his community. Id., 454 Pa. at 373, 312 A.2d at 600.
To raise this issue on appeal, appellant would have to argue that trial counsel was ineffective in failing to raise the issue in post-verdict motions. Commonwealth v. Murray, 233 Pa.Super. 10, 13-14, 334 A.2d 678, 680 (1975). Here, trial counsel was a member of the Defender’s Association, as is appellate counsel. Although appellate counsel is not precluded from raising a colleague’s ineffectiveness, Commonwealth v. Fox, 476 Pa. 475, 383 A.2d 199 (1978) (dictum), appellate counsel here has made it plain that she is unwilling to do so, as she feels “burdened with an obvious conflict of interest.” Appellant’s Brief at 11 n.*.
Under these circumstances, we remand the case for appointment of new, non-Defender counsel who may (if appellant wishes it) raise the jury-waiver and ineffectiveness issues in a new brief filed at this term number. So ordered.
JACOBS, President Judge and VAN der VOORT, J., dissent.
WATKINS, former President Judge, did not participate in the consideration or decision of this case.